Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CONTINUATION APPLICATION
This application is a Continuation-In-Part of US Application 15930245, now US Pat. # 11296435.


Election/Restrictions
Claims 7-12, 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/09/2022.
Applicant's election with traverse of Species XI in the reply filed on 11/09/2022 is acknowledged.  The traversal is on the ground(s) that at least claims 1-12 read on the elected species.  This is not found persuasive because claims 7-12 read on the non-elected species (In the Specification, claim language support and Figure reference for Claim 7 can be found in [00147], [00150]; Claim 8 [00129]; Claim 9, [00130]; Claim 10 [00131]; Claim 11, 12 [00132]).  Therefore, claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Applicant's election with traverse of Species XI in the reply filed on 11/09/2022 is acknowledged.  The traversal is on the ground(s) that Species XI (FIGS. 50-55) and Species XII (FIGS. 56 and 57) are sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.  This was found persuasive.  Therefore, claims 1-6, which are related to Species XI and XII (FIGS. 50-55 and 56, 57, respectively), will be examined.
The requirement is still deemed proper and is therefore made FINAL.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 1, line 6 states “a non-threaded coupler (590) coupled with the body and the post” however, in figures 50-57 the non-threaded coupler only appears to be coupled to the post.  Therefore, the claimed feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  PUSH-ON COAXIAL CABLE CONNECTOR HAVING PORT GROUNDING
If the applicant disagrees with the suggested title, the applicant can submit a new title as long as it complies with 37 C.F.R. 1.72 (see MPEP 606).
The disclosure is objected to because of the following informalities: [0001] the US Pat. # associated with application 15930245 is missing.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montena US 20120315788 A1.
In reference to claim  1, Holland teaches a coaxial cable connector (fig. 7) comprising: a body (720 ) configured to engage a coaxial cable having a conductive electrical grounding property (viewing “a body configured to engage a coaxial cable having a conductive electrical grounding property” to mean that the body engages a coaxial cable that has a conductive electrical grounding property.  The electrical grounding property belongs to the coaxial cable); a post (726) configured to engage the body and the coaxial cable (not shown) when the connector is installed on the coaxial cable; and a non-threaded coupler (712) coupled with the body and the post, the coupler being configured to engage an interface port at a retention force, wherein the non-threaded coupler houses a spring basket (793) that bow radially inward (near lead line 760; fig. 7.  This section of 793 bow radially inward) relative to an internal surface of the threaded coupler so as to engage an interface port (not shown) in order to provide an electrical ground connection between the interface port and the coupler.


Claims 2, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montena US 7189091 B1.
	In reference to claim 2, Montena teaches a coaxial cable connector (fig. 2) comprising: a body (A; image below) configured to engage a coaxial cable having a conductive electrical grounding property (viewing “a body configured to engage a coaxial cable having a conductive electrical grounding property” to mean that the body engages a coaxial cable that has a conductive electrical grounding property.  The electrical grounding property belongs to the coaxial cable); a post (B; image below) configured to engage the body and the coaxial cable when the connector is installed on the coaxial cable; a push-on coupler (10.  See col. 2, lines 20-23 which explains  “10” is pushed onto an RF port and the fingers of “10” engage the RF port in an interference fit) configured to engage an interface port at a retention force (col. 2, lines 20-23 mention the fingers 20 of “10” engage in interference fit with the RF port); and a retention adding element (20) configured to increase the retention force between the coupler and the interface port (col. 2, lines 20-23 mention the fingers 20 of “10” engage in interference fit with the RF port) so as to maintain ground continuity between the interface port and the coupler (see col. 2, lines 32-35 which explains “10” makes ground connectivity with the port) when the coupler is in a loosely tightened position on the interface port (col. 2, lines 20-23 mention the fingers 20 of “10” engage in interference fit with the RF port even before “10” has been threaded onto the port.  Therefore, when the coupler “10” is in a loosely tightened portion on the RF port the retention adding element “20” will maintain a ground continuity between the interface port and the coupler).

    PNG
    media_image1.png
    529
    684
    media_image1.png
    Greyscale



In reference to claim  3, Montena teaches the retention adding element (20) comprises a plurality of resilient fingers formed in a forward portion of the coupler (10), the fingers being configured to define an inner diameter smaller than an outer diameter of the interface port (col. 2, lines 20-23 mention 20 provides interference fit, therefore the inner diameter would have to be smaller than the outer diameter of the interface port).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         11/30/2022